Citation Nr: 1755463	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-16 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served on active duty from September 1959 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge in July 2017.  A transcript of the hearing has been associated with the record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his bilateral tinnitus is related to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus are met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is seeking service connection for bilateral tinnitus.  He contends that he began to hear ringing in his ears within six months of being discharged.  The Board finds service connection is warranted for because he satisfies the three required elements.  

First, the Veteran has a current diagnosis for bilateral tinnitus.  See September 2013 VA Examination report.  Accordingly, the Veteran satisfies the first element - a current disability.  

Second, the Veteran relates his current tinnitus to military noise exposure without adequate hearing protection.  See March 2010 statement.  His MOS was as an aircraft mechanic and he was stationed at an international airport.  He is competent to report his experience as he would have personally observed the noise.  The Board has no reason to doubt the credibility of his statement about noise exposure.  Accordingly, he satisfies the second element - in-service injury or occurrence. 

Third, there is the Board finds the evidence is at least in equipoise as to whether the Veteran's current tinnitus is related to service.  

The service treatment records show the Veteran entered and separated from service with normal hearing.  See September 1959 Report of Medical Examination and May 1963 Report of Medical Examination.  

In March 2010, the Veteran reported that he heard noise from aircraft on a daily basis during service.  

In September 2013, a VA examiner diagnosed that the Veteran had tinnitus.  She found the Veteran's tinnitus was at least as likely as not associated with hearing loss, which is not a service-connected disability.  The examiner did not address whether his tinnitus was related to service.  Moreover, the Veteran has competently and credibly stated that the ringing in his ears began within the first six months after discharge, and has continued since.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (West 2012).  

Accordingly, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's bilateral tinnitus initially manifested within his first year of service and has continued to the present.  Thus, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for his bilateral tinnitus is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for bilateral tinnitus is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


